Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Form S-4 Registration Statement No. 333-123014; Form S-4 Registration Statement No. 333-120300; Form S-8 Registration Statement No. 333-117966; Form S-8 Registration Statement No. 333-122671; Form S-8 Registration Statement No. 333-75615; Form S-8 Registration Statement No. 333-107064; Form S-3 Registration Statement No. 333-75675; Form S-4 Registration Statement No. 333-45821; Form S-3 Registration Statement No. 333-74280; Form S-4 Registration Statement No. 333-83106 ; Form S-8 Registration Statement No. 333-138523; Form S-3 Registration Statement No. 333-141313; Form S-3 Registration Statement No. 333-145619; Form S-8 Registration Statement No. 333-57968; Form S-8 Registration Statement No. 333-57976; Form S-8 Registration Statement No. 333-50917; and Form S-8 Registration Statement No. 333-159836 of our reports dated February 25, 2011, with respect to the consolidated financial statements and schedule of Coventry Health Care, Inc. and the effectiveness of Coventry Health Care, Inc.’s internal control over financial reporting included in this Annual Report (Form 10-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Baltimore, Maryland February 25, 2011
